Citation Nr: 0711211	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-05 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
December 1951.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This case was previously before the Board in August 2003, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2000.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was cardiopulmonary arrest, due 
to, or as a consequence of, probable sepsis of unknown 
source, due to, or as a consequence of, coronary artery 
disease.  Another significant condition contributing to 
death, but not resulting in the underlying cause of death, 
was stenting of the veteran's uretero leak loop.  

3.  With the resolution of all reasonable doubt in the 
appellant's favor, the veteran's death was the result of 
carelessness, error in judgment, or similar instance of fault 
on the part of treating VA medical personnel.  



CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of March 2001, March 
2002, and March 2004, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim for dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, as well as what information and evidence should be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of or submit any further evidence in her possession 
pertaining to her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
inpatient and outpatient treatment records and examination 
reports, and the report of an independent medical expert.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional 
evidence that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
veteran's claims file, which includes:  the appellant's 
multiple contentions; VA inpatient and outpatient treatment 
records and examination reports; and the opinion of an 
independent medical expert.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the appellant's claim, and what the evidence in the claims 
file shows, or fails to show, with respect to that claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant (the widow of the veteran) seeks entitlement to 
Dependency and Indemnity Compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002).  In 
pertinent part, it is argued that the veteran's death on 
December [redacted], 2000 was the result of negligence and/or improper 
care on the part of VA medical personnel during the period 
from 1992 to December 2000.  More specifically, it is 
contended that, during the period in question, VA medical 
personnel, among other things, failed to properly monitor the 
veteran's chemotherapy, leading to kidney/bladder damage, and 
ultimate multiple organ failure.  

In that regard, the Board notes that, for claims received 
after October 1, 1997 (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability (or death) not the result 
of the veteran's own willful misconduct where such disability 
(or death) was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or any Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment or examination, or in the 
case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).

To determine whether a veteran has an additional disability 
(in this case, leading to death), VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based and the veteran's 
condition after such care, treatment, examination, services, 
or program is stopped.  VA considers each involved body part 
or system separately.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability or died, does not establish cause.

Hospital care, medical or surgical treatment or examination 
cannot cause the continuance or natural progress of the 
disease or injury for which the care, treatment, or 
examination was furnished unless the VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's, or, in appropriate 
cases, the veteran's representative's, informed consent.  

Whether the proximate cause of the veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based upon what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361 (2005).

In the present case, a review of the record shows that, with 
the exception of residuals of a shell fragment wound to the 
left forearm with accompanying ulnar nerve paralysis (for 
which service connection is currently in effect), the 
veteran's service medical records are unremarkable. 

During the period from 1992 to December 2000, the veteran 
received treatment at various VA facilities, including the VA 
Medical Center in Nashville, Tennessee, for numerous medical 
problems, among them cryoglobulinemia.  Involvement in the 
early 1990's included a very impressive leukocytoclastic 
(sic) vasculitis, peripheral neuropathy, and nephritis.  
Treatment at that time included oral Cytoxan and 
cryofiltration, resulting in reasonable control of the 
disease.  

The veteran subsequently developed complications of oral 
Cytoxan-induced hemorrhagic cystitis of the sigmoid colon, 
which ulcerated, culminating in cystectomy, prostatectomy, 
and sigmoid colectomy, with formation of an ileal conduit.  
The veteran's colostomy eventually had to be taken down, at 
which point he underwent reanastomosis of his colon to his 
rectum.

On November 28, 2000, the veteran presented with a three-
month history of dysphagia and accompanying 30-pound weight 
loss.  At the time of admission, the veteran's history was 
significant for, among other things, gastroesophageal reflux 
disease, hypertension, Type II cryoglobulinemia, coronary 
artery disease (status post myocardial infarction and 
angioplasty in 1994), congestive heart failure, hemorrhagic 
cystitis secondary to Cytoxan therapy, and a femoral/femoral 
bypass due to operative trauma in 1997.  The veteran was 
subsequently found to have acute on chronic renal failure.  
On December 6, 2000, the veteran underwent balloon dilatation 
of a right ureteral intestinal anastomosis for 
hydronephrosis.  While the following day, the veteran's 
cryoglobulin level was normal, his PT and PTT were elevated.  
Following placement of a stent, the veteran continued to 
bleed from his conduit, as well as from the site of the stent 
placement.  He subsequently became hypotensive, and, in spite 
of being given fluids, became bradycardiac.  Resuscitation 
efforts were undertaken, but the veteran became unresponsive.  
He died on December [redacted], 2000 at 7:58 a.m.  

According to the Certificate of Death, the immediate cause of 
the veteran's death was cardiopulmonary arrest, due to, or as 
a consequence of, probable sepsis of unknown cause, due to, 
or as a consequence of, coronary artery disease.  A 
significant condition contributing to death, but not 
resulting in the underlying cause of death was listed as 
status post stenting of the veteran's uretero leak loop.  

In December 2006, the Board sought the opinion of an 
independent medical expert as to whether the veteran's death 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA personnel furnishing hospital care, medical or 
surgical treatment, or examination, or the result of an event 
or events which were not reasonably foreseeable.  

In late December 2006, that independent medical expert 
responded to the Board's inquiry as follows:

I've had the opportunity to review the 
very extensive file regarding this case.  
The medical care of this patient was 
extremely complex, involving many 
procedures with very significant risks.  
The illness from which the patient 
suffered, cryoglobulinemia with 
vasculitis, is not common, difficult to 
treat, and is usually associated with 
reduced survival.  It was remarkable that 
the patient survived the many 
complications of this illness and that he 
did survive as long as he did.  

I focus my attention on two areas of 
concern.  The first area is the 
monitoring of the patient in 1997 for 
complications of his cyclophosphamide 
therapy.  The second is the decision to 
go ahead with percutaneous nephrostomy 
and dilatation on December 6, 2006.  

The records of (the veteran's) care in 
the year prior to the admission to the 
hospital on December 24, 1997 are 
scattered in the volumes of the records, 
but are primarily in Volumes 9 and 11.  
The major concern is that there is not a 
consistent monitoring plan for the 
therapy with cyclophosphamide, and that 
the patient began having hematuria, 
likely due to hemorrhagic cystitis, as 
early as May 30, 1997.  In Volume 9 of 
the records, I find few outpatient 
records, but do find a rheumatology 
consult note dated December 13, 1996.  
There is no mention of complications of 
cyclophosphamide or laboratory tests.  In 
Volume 11, there are some notes from the 
Knoxville facility (VA Medical Center) 
where the patient saw a provider...on 
May 30, 1997.  The note states that the 
patient complained of blood in his urine 
with clots.  A urinalysis is described as 
positive for blood.  Followup is 
mentioned, though I cannot find any 
records of followup.  The next mention of 
hematuria is a note from the cryopheresis 
facility on September 4, 1997 in 
Volume 9.  This nurse's note says that 
blood in the veteran's urine still occurs 
occasionally, and that the Cytoxan was 
stopped a week earlier.  I cannot find a 
clinic note that describes the decision 
to stop the Cytoxan.  The hospital 
admission history and physical of 
September 24, 1997 states that a 
physician stopped Cytoxan three weeks 
prior.  I cannot find any relevant 
documentation.  There is another note 
from a physician at the Knoxville VA 
Medical Center dated on September 8, 1997 
in Volume 11 which mentions blood in the 
urine, and a workup in Nashville by 
urology was pending.  The concern is that 
the patient was having significant 
hematuria for approximately four months 
before the Cytoxan was stopped.  The 
standard of care for someone on daily 
doses of Cytoxan would ordinarily be to 
monitor the urine monthly and promptly 
evaluate any hematuria.  

I could not find any laboratory records 
that would suggest that the urine was 
being monitored in a consistent way at 
either facility, Knoxville (VA Medical 
Center) or Nashville (VA Medical Center).  
I am concerned that hematuria was 
occurring in May 1997, and evaluation was 
delayed until September 1997.  Earlier 
evaluation and stoppage of Cytoxan may 
have prevented the severe cystitis that 
required complete cystectomy and resulted 
in so many complications.  This may be 
regarded as carelessness in the 
monitoring of his treatment with Cytoxan.  

The second area of concern may be seen as 
an error in judgment.  This is the 
decision to go ahead with the 
percutaneous nephrostomy procedure on 
December 6, 2000.  The decisionmaking in 
this hospitalization was difficult, since 
several notes detailed that the patient 
was difficult to communicate with and had 
refused procedures and blood draws.  At 
one point, it is noted that the 
evaluation of the abnormal coagulation 
test was aborted because the patient 
refused to have blood drawn.  The 
nephrology attending physician notes on 
December 6, 2000 an inability to convince 
the patient that lack of appetite and 
weight loss were the result of uremia, 
chronic renal failure.  A note dated 
December 6, 2000 by another physician 
describes the decision to have a drainage 
procedure to relieve hydronephrosis as an 
attempt to recover renal function, since 
the patient was refusing dialysis.  It is 
also mentioned in this note that there is 
a possible coagulopathy, and that the 
patient had left-sided chest pain.  The 
notes by an interventional radiology 
physician state that consent was 
obtained, but there is no mention of 
potential complications such as bleeding.  
It is not clear whether the person 
performing the procedure was aware of the 
possible coagulopathy.  My interpretation 
of the subsequent events is that the 
bleeding from the nephrostomy tube did 
contribute to the patient's deterioration 
and death from heart failure.  The care 
given after the patient was transferred 
to the MICU on December 7, 2000 seemed 
appropriate.  The hematology service was 
reconsulted about the coagulopathy, but 
the consultant did not attribute the 
bleeding entirely to the anticardiolipin 
antibody which was found on a test on 
December 29, 2000.  It seems a prudent 
physician would attempt to more clearly 
define or resolve the coagulation issue, 
or have a treatment plan in place in case 
there was bleeding, before proceeding 
with the invasive nephrostomy procedure.  
This would be important to discuss during 
the consent process also.  In the setting 
of the difficult communication with the 
patient, this may have been hard to 
completely get across to the patient.  

As noted above, compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are payable for additional 
disability, or, in this case, death, where the veteran's 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran either by a 
Department employee, or any Department facility, where the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in the case of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (2002).  

In the case at hand, following a review of all pertinent 
evidence of record, it is the opinion of the Board that the 
veteran's death on December [redacted], 2000 was, at least in part, 
the result of carelessness and/or an error or errors in 
judgment on the part of treating VA medical personnel.  More 
specifically, and as noted above, the failure to properly 
monitor the veteran's treatment with Cytoxan could "be 
regarded as carelessness," in that earlier evaluation and 
stoppage of that medication might have prevented the severe 
cystitis which led to complete cystectomy and so many other 
complications.  Moreover, in the opinion of the 
aforementioned independent medical expert, the decision to go 
ahead with percutaneous nephrostomy in December 2000 might 
reasonably be construed as an error in judgment.  Given the 
veteran's "coagulation issues," a prudent physician might 
have attempted to more clearly define or resolve those 
issues, or have a treatment plan in place were there to be 
bleeding prior to proceeding with a procedure as invasive as 
nephrostomy.  According to the independent medical expert, 
bleeding from the veteran's nephrostomy tube did, in fact, 
contribute to the veteran's deterioration and death from 
heart failure.

Based on the aforementioned, and as noted above, the Board is 
of the opinion that the veteran's death was, in fact, at 
least in part the result of carelessness and/or an error in 
judgment on the part of treating VA medical personnel.  
Accordingly, dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are in 
order.  


ORDER

Dependency and Indemnity Compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


